217 F.2d 951
55-1 USTC  P 9150
James L. JENKINS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.James L. and Mallie E. JENKINS, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.Victor BALDINI, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.Victor and Florence BALDINI, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.Robert E. BEERY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.Robert E. and Anna Virginia BEERY, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
Nos. 11411-11416.
United States Court of Appeals, Third Circuit.
Argued Jan. 6, 1955.Decided Jan. 13, 1955.

Petitions to Review Decisions of the Tax Court of the United States.
Lloyd H. Young, Clarksburg, W. Va.  (Maxwell & Young, Clarksburg, W. Va., on the brief), for petitioners.
Louise Foster, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky, Sp. Asst. to Atty. Gen., on the brief), for respondent.
Before MARIS, GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
These cases are indistinguishable in principle from Patsch v. Commissioner of Internal Revenue, 3 Cir., 1953, 208 F.2d 532.  Upon the authority of that case the decisions of the Tax Court in the present cases will be affirmed.